Same Case — On an Application eor a Re-hearing.
Merrick, 0. J.
An application for a re-hearing on the demand in warranty, has been filed, on the ground that R. 22. Sumner was cited as appellee.
We find wo were misled by attending to the appeal bond in which the war-*129ran tor was not named as obligee, instead of referring to a citation, attached to one of the leaves of the record, which shows that R. B. Sumner was personally-cited.
On the merits of the demand in warranty, we concur with the District Judge, that the case is not made out, neither would the rejected testimony materially aid the defendant.
Re-hearing refused.